           Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0760V
                                          UNPUBLISHED


    DAVID DANIEL,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: October 16, 2020
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On May 30, 2018, David Daniel filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a right Shoulder Injury Related to Vaccine
Administration (SIRVA) as a result of an influenza (“flu”) vaccination administered on
November 12, 2016. Petition at 1; Stipulation, filed on October 16, 2020, ¶¶ 2, 4. Petitioner
further alleges that he experienced “severe onset of pain” in his right shoulder at the
injection site “immediately upon administration of the flu injection” and experienced
symptoms of the injury for more than six months. Petition at 2, 5; Stipulation at ¶ 4.
“Respondent denies that petitioner sustained a Table SIRVA injury; denies that the
vaccine caused or significantly aggravated petitioner’s alleged injury or any other injury;
and denies that petitioner’s current disabilities are the result of a vaccine-related injury.”
Stipulation at ¶ 6.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 2 of 7




       Nevertheless, on October 16, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $60,996.02 in the form of a check payable to Petitioner,
        consisting of $60,000.00 for pain and suffering and $996.02 for past unreimbursed
        expenses. Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 3 of 7
Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 4 of 7
Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 5 of 7
Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 6 of 7
Case 1:18-vv-00760-UNJ Document 48 Filed 11/16/20 Page 7 of 7
